Title: From George Washington to Major John Clark, Jr., 18 November 1777
From: Washington, George
To: Clark, John Jr.



Dear Sir
Head Quarters [Whitemarsh, Pa.] 18th Novemr 1777

I am favd with yours of this date, and send you Fifty dollars for the purposes you mention. I beg I may have the most instant intelligence of any accounts that you may obtain, because I beleive that some move of consequence is in Agitation among the Enemy.
I shall for that reason be obliged to you for remaining a few days longer at your present station, as I can put more dependance upon having any accounts regularly & expeditiously forwarded by you than by any other in that quarter. I shall with pleasure give you that Character to Congress which I think your Services deserve and am Dear Sir Yr most obt Servt

Go: Washington

